829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilson ANDERSON, Jr., Plaintiff-Appellant,v.John D. REES, James Knight, Sgt. M. Bradley, Sgt. D.R.Jones, Lt. Larry Chandler and Officer D. Judd,Defendants-Appellees.
No. 87-5155
United States Court of Appeals, Sixth Circuit.
September 22, 1987.

ORDER
Before ENGEL and RYAN, Circuit Judges, and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se Kentucky prisoner moves for counsel in his appeal from an order granting the defendants' motion for summary judgment.  In his 42 U.S.C. Sec. 1983 complaint, he alleged that his due process rights were violated by a decision of the prison disciplinary committee.  Specifically, he alleged that the committee's decision that he was guilty of fighting was based on insufficient evidence, and that prison officials failed to adequately investigate the alleged fight.  After granting the motion for summary judgment, the district court dismissed the complaint with prejudice.


3
Upon review, we conclude that the district court acted properly.  The disciplinary hearing comported with the requirements of due process.  See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974); Franklin v. Aycock, 795 F.2d 1253, 1262 (6th Cir. 1986).  Specifically, the disciplinary committee decision was supported by some evidence, and thus, met the standard in Superintendent, Mass.  Correctional Inst. v. Hill, 472 U.S. 445, 455 (1985).


4
The plaintiff's remaining claim is also meritless.  The record reveals that the investigation conducted by the prison officials was quite adequate.


5
Accordingly, the plaintiff's motion for the appointment of counsel is denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.